30 U.S. 151 (____)
5 Pet. 151
FRANCIS HENDERSON AND WIFE, PLAINTIFFS IN ERROR
vs.
IRA GRIFFIN, DEFENDANT IN ERROR.
Supreme Court of United States.

*153 The case was argued by Mr Wirt and Mr M'Duffie, for the plaintiffs in error; and by Mr Warren R. Davis, for the defendant.
*154 Mr Justice BALDWIN delivered the opinion of the Court.
The action in the court below was brought to try title to a tract of land in Abbeville district, claimed by the plaintiffs, under the will of Henry Laurens; and by the defendant, in virtue of a possession of five years, which, by the limitation law of South Carolina, gives a good title.
On the trial of the cause it appeared that Henry Laurens, being seised in fee of the premises in controversy, devised the same to his daughter, Mrs Ramsay, and to Dr Ramsay, "to hold the same to them and their heirs in trust for the use and behoof of his grand-daughter, Frances Eleanor Laurens, wife of the plaintiff, during her life, &c."
On the 23d of October 1822, the heirs of David Ramsay, claiming by the will aforesaid, brought their action against the defendant in the state court of South Carolina, to recover the land claimed by him, which was part of a larger tract of land, devised to Mrs Henderson by the will of Mr Laurens. The supreme court, on argument, decided that the legal estate was in those for whose use it was devised, and that the action could not be sustained in the name of the heirs of Ramsay. Ramsay and others, Trustees vs. Marsh, 2 M'Cord, 252. *155 Whereupon the suit was discontinued on the 23d of October 1822. At the commencement of that suit five years had not expired from the time of the defendant's entry on the land; but they had expired when the present action was brought, on the 29th of May 1823: so that the only question arising in this action is, whether the two suits can be so connected that the present can relate back to the former one, and thus bring it by legal intendment within the five years. The circuit court being of opinion that the two suits could not be connected, a verdict and judgment passed for the defendant. And this is the only error assigned.
The plaintiff in error rest their case on the following clause of an act of assembly of South Carolina, passed in 1744. 2 Brevard's Digest, 24. "And in case verdict and judgment shall pass against the plaintiff in such action, or that he suffers a nonsuit or discontinuance, or any otherwise lets fall the same, such verdict or judgment, nonsuit or discontinuance, or other letting fall the action or suit aforesaid, shall not be conclusive and definitive on the part of such plaintiff; but at any time within two years the said plaintiff or any other person or persons claiming by, from and under him, shall have right, and is hereby empowered to commence his action for the recovery of the said lands and tenements de novo, and prosecute the same in the manner, and with the expedition herein before directed."
The supreme court of that state have decided that this law is considered as a part of the limitation act of 1712, and that a suit commenced within the time prescribed arrests the limitation; Edson vs. Davis, 1 M'Cord, 555, 556: and this being a decision of their highest judicial tribunal on the construction of a state law relating to titles and real property, it must be adopted by us as the rule to guide our judgment; and this brings the merits of this case to this single question, whether the plaintiffs claim by, from or under David Ramsay's heirs.
The opinion of the court in the case of Kennedy vs. Marsh was an able and deliberate one; it was a judicial construction of the will of Mr Laurens, according to their view of the rules of the common law in that state as a rule of property, and comes within the principle adopted by this court in Jackson vs. Chew, 12 Wheat. Rep. 153, 167, that such decisions are *156 entitled to the same respect as those which are given on the construction of local statutes. By so considering it and adopting it as a rule by which to decide this case, it follows conclusively, that if there was no such estate in the heirs of Dr Ramsay as would authorise them to sustain an ejectment under this will in their own names; the trust in the will was one clearly executed in Mrs Henderson. By the settled rules of courts, both of law and equity, as applied to the statute of uses of 27 Henry 8th, ch. 10, in force in South Carolina, there was, according to the principle of the decision of the state court, nothing executory in the trust. Mr or Mrs Ramsay were to do no act before both the legal and beneficial interest vested in the devisee in trust. The estate never vested in them for a moment, but passed directly to the objects of the trust as soon as the will took effect by the death of the testator. The interposition of the names of Mr and Mrs Ramsey, had no other legal operation than to make them the conduits through whom the estate was to pass. The application of the statute of Henry VIII. to a will, gives it the effect of a deed of bargain and sale to uses: they are only modes of passing title. Having no legal operation to vest the legal estate in the names used as the conduits or instruments of conveyance, the effect of either would be the same, if the grant or devise were made directly to the purposes and uses declared, transferring both the title and possession. "The statute conveys the possession to the use, and transfers the use into possession, thereby making the cestui qui use complete owner of the lands and tenements, as well at law as in equity. The possession thus transferred is not a mere seisin or possession in law, but an actual seisin and possession in fact; not a mere title to enter upon the land, but an actual estate. 2 M'Cord, 254.
This decided opinion of the highest court of South Carolina renders it unnecessary for this court to express their own opinion on this will. Thus construed, neither Mr or Mrs Ramsay ever had, and their heirs never could have, any right or estate in the premises so devised by Mr Laurens, in law or equity: no right of entry, possession, or ultimate enjoyment. They could not take the rents and profits, as the entire estate of the devisor vested in the devisee; they could therefore sustain no ejectment, which must be founded on a right of possession. *157 Mrs Henderson is a purchaser directly under the will of her grandfather, deriving all her rights from him. There being not a spark of right in the Ramsays, she could by no possibility claim by, from or under them. There was no privity of estate between them. The Ramsays formed no link in the chain of title from the person last seised to the plaintiff. They were as much strangers to the estate in law, as if their names were not to be found in the will; and there could be in no principle of law any connection between the present and the former suit. The case contemplated in the law of 1744 is clearly one where the right of the plaintiff in the first suit passes to the plaintiff in the second, where it must depend upon some interest or right of action, which has become vested in him by purchase or descent from the person claiming the land in the former suit.
These are the views which inevitably result from the local laws, expounded by the highest court in the state; in accordance with which, the right of Mrs Henderson was as perfect on the death of Mr Laurens as it could be afterwards. She might have supported her ejectment against Griffin at the time when the heirs of Ramsay brought theirs: and this is not the case provided for by the law; which in our opinion applies only to the case of a suit brought to enforce a right derived from the first plaintiff. To give the law any other interpretation would be to establish in South Carolina the principle, that an action brought by a person having no right, title, or interest in land in the actual possession of a person claiming it for himself, would arrest the act of limitation, and prevent its running on the right of a stranger to the suit. It would be doing violence to the law to give it this meaning.
The plaintiffs' counsel seem to consider this as a case where the first ejectment was brought by a trustee, and the second by a cestui qui trust. But this is not such an one. If the construction given to the will is to be considered as the law of the case, the will of Mr Laurens did not sever his interest in the estate devised to his grand-daughter; the legal was not separated from the equitable estate; but the whole passed unbroken by the will. So that the relation of trustee and cestui qui trust never subsisted. The utmost extent of the argument drawn from this alleged analogy in favour of the plain *158 tiff would be, that the heirs of Ramsay brought the first suit in assertion of the title of Mr Laurens, but for the want of privity, they could not bring it to bear on the defendant in their names. It would be quite a new principle in the law of ejectment and limitation, that the intention to assert the right was equivalent to its being actually done.
It is settled law that an entry on the land by one having the right, has the same effect in arresting the progress of the limitation as a suit; but it cannot be sustained as a legal proposition, that an entry by one having no right is of any avail. If the use or trust was executory; if the legal title had remained in the Ramsays as trustees, until they had done some act to vest it in the devisee as the cestui qui trust; there would be great force in the reasoning of the plaintiffs' counsel. But here there is no estate devised to Mr and Mrs Ramsay in trust. The statute, according to the local law of South Carolina, operates to make the devise directly to Mrs Henderson.
The only remaining point made by the plaintiffs, is that which arises from the following rule made by the circuit court in this cause, on the 21st of November 1823. "On reading the affidavit of Henry Gray, it is ordered that the plaintiffs show cause on Monday morning, why all proceedings in these cases should not be stayed, until the costs of the action prosecuted in the names of the heirs of David Ramsay, by the same plaintiffs in the state court against the same defendants, be paid." In pursuance of which rule the plaintiffs paid the costs in the action referred to.
Assuming the fact stated in the rule to be true, that the plaintiffs brought these suits in the name of David Ramsay's heirs, it shows no more than that it was a case which by the rules and practice of all courts authorised the order made by the circuit court. Costs had accrued to the defendant by a suit brought and prosecuted by the plaintiffs in this suit, in the name of those who had no right to the land. It was perfectly consistent with the justice of the case, that when these plaintiffs sued the same defendant in their own name, for the same land, they should reimburse him for the past costs to which they had subjected him before they should be permitted to proceed further. Rules of this kind are granted by courts to meet the justice and exigences of cases as they occur, not depending *159 solely on the interest which those who are subjected to such rules may have in the subject matter of suits which they bring and prosecute in the names of others; but on a variety of circumstances which in the exercise of a sound discretion may furnish a proper ground for their interference. A rule on A. to pay the costs of a suit in the name of B. is no judicial decision that he had any interest in the subject, or that it was identical with one afterwards brought by A. in his own name for the same property. It is the exercise of a summary power to compel what under the circumstances of the particular case the court consider to be justice to a party in defending himself against an unfounded claim. The case before the circuit court was a proper one for the exercise of their discretionary powers, but their rule can have no possible bearing on the question in issue between the parties in the action.
It is therefore the opinion of the court that there is no error in the record; the judgment of the circuit court is affirmed, with costs.
This cause came on to be heard on the transcript of the record from the circuit court of the United States for the district of South Carolina, and was argued by counsel. On consideration whereof, it is the opinion of this court that there is no error in the judgment of the said circuit court; whereupon it is considered, ordered and adjudged, that the judgment of the said circuit court in this cause be, and the same is hereby affirmed, with costs.